Application granted. The parties' Joint
Pretrial Order shall be filed by May
28, 2021.
                                      TRIVELLA & FORTE, LLP
The Clerk of the Court is respectfully      ATTORNEYS AT LAW
directed to terminate the motion     1311 MAMARONECK AVENUE, SUITE 170
sequence pending at Doc. 48.            WHITE PLAINS, NEW YORK 10605
                                           TELEPHONE (914) 949-9075
SO ORDERED.                                 FACSIMILE (914) 949-4752

                                                           May 20, 2021
___________________
_______________________
Philip M
       M. ECF
     Via  Halpern
United States District Judge
    Hon. Philip M. Halpern
    United
Dated:     States
       White      District
             Plains,       Judge
                     New York
    United
       MayStates  Courthouse
            21, 2021
    500 Pearl Street, Room 1950
    New York, NY 10007

                     Re:     Norlan Gonzalez, et al. v. Fresh Start Painting Corp., et al.
                             Case No. 18-cv-11124-PMH-PED
                             Joint Request for Extension to File JPTO

    Dear Judge Halpern:

            This office is counsel to Defendants. I write jointly with counsel for Plaintiffs to request a
    brief one-week extension of time to file a Joint Pre-Trial Order in this matter. On May 14, 2021
    Your Honor’s issued an Order directing the JPTO to be filed by this Friday, May 21, 2021. The
    parties are diligently working toward completing the JPTO and conferring regarding applicable
    exhibits, objections and stipulations and respectfully request an additional week to finalized and
    submit the JPTO.

            As such, the parties jointly request an extension to May 28, 2021 to file.

            Thank you for your for consideration.

                                                           Respectfully submitted,

                                                           TRIVELLA & FORTE, LLP

                                                           By: _s/Arthur J. Muller III____
                                                           Arthur J. Muller III
                                                           Attorneys for Defendants
                                                           1311 Mamaroneck Avenue, Suite 170
                                                           White Plains, NY 10605
                                                           (914) 949-9075
